REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art does not teach all particulars of the claims in the specific context and flow as recited.
The closest prior art of PITRODA (US 2007/0198432 A1) teaches the use of applications to authenticate credentials, the use of encryption via keys, and specifying servers to be utilized for verification. However, the prior art does not teach the usage of URLs to open a specific portion of an already running applet in order to retrieve a code to be utilized for verification of a virtual account number with a multitude of parameters associated with it in order to process a transaction with subaccounts and tokens in the specific flow and context as noted by applicant’s claims. Such limitations were not found in a reasonable number of references and even if found would not have been an obvious combination to one of ordinary skill in the art to arrive at the specific context and flow are recited in the claims.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHANN Y CHOO whose telephone number is (571)270-0453. The examiner can normally be reached 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick MacAtee can be reached on (571) 272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHANN Y CHOO/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        05/31/2022